DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 April 2022 has been entered.
 
EXAMINER'S AMENDMENT
An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this Examiner's amendment was given in an interview with Alexander Andrews (Reg. No. 62,205) on 3 May 2022.
The application has been amended as follows: 
Claim 12, line 3: amend "the surface" to "the outer surface"

Claim 22, line 7: amend "ferritic pearlitic" to "ferritic-pearlitic"

Cancel claims 28 and 29.

-END OF AMENDMENT-
Reasons for Allowance
The following is an Examiner's statement of reasons for allowance:
With regard to independent claims 7 and 22, the prior art fails to anticipate or reasonably render obvious the cumulative limitations of the claim with particular attention to substantially retaining the ferritic-pearlitic structure after heat treatment; as is conventional in the art, the process of EP '451 forms a different microstructure after laser treatment.  This substantial retention of the original ferritic-pearlitic microstructure is disclosed in [0021] and [0022] of the specification as filed.  One of ordinary skill in the art would be able to determine the metes and bounds of this feature of the claims, especially in view of [0021] and [0022] of the specification as filed.
Therefore, EP '451 does not disclose or suggest the presently claimed invention.
The present claims are allowable over the closest prior art EP 0601451 (EP '451).
Additionally, the present claims are allowable over the prior art of CN 102605296 (CN '296) (machine translation attached).
Notably, CN '296 is directed to a ferritic-pearlitic steel inner liner for a nuclear pressure vessel and does not disclose the use of a laser.  It would not be obvious for one of ordinary skill in the art to take the steel of CN '296 and place it on the outer surface of a yankee cylinder and then subject said surface of the yankee cylinder to the conditions as claimed.
Therefore, CN '296 does not disclose or suggest the presently claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher D Moody whose telephone number is (571)272-7972.  The Examiner can normally be reached 0800-1600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Sally Merkling can be reached at (571-272-6297.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
/C.D.M./Examiner, Art Unit 1738                                                                                                                                                                                                                                                                                                                                                             


/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738